Name: COMMISSION REGULATION (EEC) No 1974/93 of 22 July 1993 adjusting certain aid amounts provided for in Council Regulations (EEC) No 1600/92 and (EEC) No 1601/92 concerning specific measures for the Azores and Madeira and for the Canary Islands with regard to certain agricultural products in application of the automatic dismantling of negative monetary gaps pursuant to Council Regulation (EEC) No 3813/92
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural policy;  regions of EU Member States
 Date Published: nan

 No L 180/26 Official Journal of the European Communities 23 . 7. 93 COMMISSION REGULATION (EEC) No 1974/93 of 22 July 1993 adjusting certain aid amounts provided for in Council Regulations (EEC) No 1600/92 and (EEC) No 1601/92 concerning specific measures for the Azores and Madeira and for the Canary Islands with regard to certain agricultural products in application of the automatic dismantling of negative monetary gaps pursuant to Council Regulation (EEC) No 3813/92 the production of quality wines psr ; whereas the aids in question should be affected by the coefficient mentioned above ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, , HAS ADOPTED THIS REGULATION : Article 1 With effect from the commencement of the 1993/94 wine year : 1 . the amount of the aid for the ageing of Madeira liqueur wines as provided for in Article 21 of Regula ­ tion (EEC) No 1600/92 shall be ECU 0,0197 per hectolitre per day ; 2. the amount of the flat-rate aid for the continued culti ­ vation of vines for the production of quality wines psr as provided for in :  Article 22 of Regulation (EEC) No 1600/92 for Madeira,  Article 29 of Regulation (EEC) No 1600/92 for the Azores,  Article 19 of Regulation (EEC) No 1601 /92 for the Canary Islands, shall be ECU 394,83 per hectare. Article 2 This Regulation shall enter into force on 1 September 1993 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 9 (1 ) thereof, Whereas Commission Regulation (EEC) No 3824/92 of 28 December 1992 laying down the prices and amounts fixed in ecus as a result of monetary realignments (2), as last amended by Regulation (EEC) No 1 663/93 (3), establishes the list of prices and amounts affected by the coefficient of 1,013088 fixed by Commission Regulation (EEC) No 537/93 (4), as amended by Regulation (EEC) No 1331 /93 from the commencement of the 1993/94 marketing year under the arrangements for automatically dismantling negative monetary gaps ; whereas Article 2 of that Regulation provides that the resulting reduction in prices and amounts should be specified for each sector and the value of the reduced prices should be fixed ; Whereas the aids provided for by Council Regulation (EEC) No 1 600/92 (6), as amended by Commission Regu ­ lation (EEC) No 3714/92 0, and (EEC) No 1601 /92 (8), as amended by Regulation (EEC) No 3714/92, concerning specific measures with regard to certain agricultural products for the Azores and Madeira and for the Canary Islands respectively which may affect wine production include aid for the ageing of liqueur wine and aid per hectare granted for the continued cultivation of vines for This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 July 1993 . For the Commission Rene STEICHEN Member of the Commission 1 OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 387, 31 . 12. 1992, p. 29. (3) OJ No L 158, 30. 6. 1993, p. 18 . (4) OJ No L 57, 10 . 3 . 1993, p . 18 . 0 OJ No L 132, 29. 5 . 1993, p. 114. (6) OJ No L 173, 27. 6. 1992, p. 1 . 0 OJ No L 378, 23. 12. 1992, p . 23. 8 OJ No L 173, 27. 6. 1992, p . 13 .